DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Applicant’s election with traverse of Species B (figs. 148-153) with traverse is acknowledged, but is now moot as the Office is withdrawing the Election of Species requirement set forth in the Office action of 15 April 2021.
Upon further review of the pending claims, the Office determined that only species A (figs. 134-147) read on all the limitations presented in the independent claims.  In particular, the limitation of “a plurality of rotary drivers couplable to said plurality of pushers” is deemed to be read on by elements #5052, 5054 of fig. 139.  Additionally, the feature of “a threaded aperture threadably engaged with said threaded shaft portion” is deemed to be read on by element #5036 of fig. 139.  The claimed first and second ramps of Species A are deemed to be 5026, 5028.  It is noted that these combination of elements, which are present in both independent claims, are not present in Species B.  In particular, Species B does not have the claimed threaded aperture.  As such Species A is deemed to be the only embodiment the claims are directed toward.
With respect to the limitation of there being “six longitudinal rows of staple cavities”, while this is not shown in figs. 134-147, it is generically shown in figs. 1-3 and the understanding of how Species B would be made to work with six rows would be immediately apparent to one of ordinary skill in the art as it would simply require an 
Given the above issues and the fact that the claims are allowable over the prior art, the Office withdraws the Election of Species requirement set forth in the Office Action of 15 April 2021.

Terminal Disclaimer
The Terminal Disclaimer filed 2 July 2021 disclaiming the present application to that of US Patent No. 10,052,099 is approved.

Allowable Subject Matter
Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following limitations:
a plurality of pushers, wherein said pushers are configured to eject said staples from said staple cavities; a plurality of rotary drivers couplable to said plurality of pushers
a threaded aperture threadably engaged with said threaded shaft portion, wherein said threaded shaft portion is configured to displace said sled longitudinally when said threaded shaft portion is rotated;
a first ramp positioned on said first side of said longitudinal slot, wherein said first ramp is configured to actuate a first group of said rotary drivers; and a 
Of the prior art, Fenton, Jr. (US Patent 6,722,552 B2) is one of the most relevant references in that is shows rotary drivers (48).  However it doesn’t have the claimed threaded aperture or first and second ramps.  Viola et al. (US Patent 5,954,259) discloses a conventional threaded aperture in the driving wedge, but does not have rotary drivers.  The same is true for Hooven et al. (US Patent 5,433,721).  The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references of particular interest are cited in the reasons for allowance above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731